DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being obvious over Okano et al. in view of Kotani.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Okano et al. (US Pub. No. 2018/0196339 A1) discloses:
Regarding claim 1, a display device (i.e. projector device; Figure 2, element 5A) comprising: an interface (i.e. I/F unit; Figure 2, element 21) to which a first storage device (i.e. storage unit; Figure 2, element 54) storing 
Regarding claims 3, 8 and 13, the control unit (Figure 2, element 30) decides whether the display device (Figure 2, element 5A) is a master device or a slave device (i.e. control unit [element 30] determines the projector device [element 5A] is a master projector; page 5, paragraph 0090, lines 1-4), when the display device (Figure 2, element 5A) is the master device (i.e. master projector; page 5, paragraph 0090, line 2), the control unit (Figure 2, element 30) causes the communication unit (i.e. wireless communication unit; Figure 2, element 58) to transmit a first synchronization signal (i.e. first reference signal transmitted by projector device 5A; page 4, paragraph 0066, lines 5-6) to the other display device (Figure 2, elements 5B, 5C and 5D; page 4, paragraph 0068, lines 2-6) and causes the display unit (Figure 2, element 5A) to display the first image (i.e. image projected by projector device 5A) synchronously with the first synchronization signal (i.e. first reference signal transmitted by projector device 5A; page 4, paragraph 0066, lines 5-6 and page 5, paragraph 0074, lines 1-3), and when the display device is the slave device (i.e. the projector device meets a predetermined condition as the slave projector; page 5, paragraph 0082, lines 2-3), the control unit (Figure 2, element 30) causes the display unit (Figure 2, element 5A) to display the first image synchronously with a second synchronization signal transmitted (i.e. signal related to the condition of the projector devices that participates in multi-projection; page 6, paragraph 0106, lines 1-4) from the other display device (i.e. projector devices [element 5, which includes 
Regarding claims 4, 9 and 14, schedule information prescribing a timing of displaying (i.e. time in which the information is transmitted; page 4, paragraph 0066, lines 10-11) the first image (i.e. image projected by projection device 5A) and the second image (i.e. image projected by projection device 5B) is stored in the first storage device (i.e. storage unit [element 54] in projection device 5A stores the controlling operation of the projector device [page 3, paragraph 0052, lines 3-5]) and the second storage device (i.e. storage unit [element 54] in projection device 5B stores the controlling operation of the projector device [page 3, paragraph 0052, lines 3-5]), and when the display device (Figure 2, element 5A) is the master device (page 5, paragraph 0090, lines 1-4), the control unit (Figure 2, element 30) causes the display unit (Figure 2, element 5A) to display the first image (i.e. image projected by projection device 5A), based on the schedule information (i.e. obtains identification information of the projector device; page 5, paragraph 0095, lines 1-3), and transmits the first synchronization signal (i.e. first reference signal transmitted by projector device 5A; page 4, paragraph 0066, lines 5-6 and page 5, paragraph 0074, lines 1-3) to the other display device (Figure 2, element 5B), based on the schedule information (i.e. time in which the information is transmitted; page 4, paragraph 0066, lines 10-13).
Regarding claims 5, 10 and 15, the display device is the slave device (i.e. the projector device meets a predetermined condition as the slave projector; page 5, paragraph 0082, lines 2-3) and the second synchronization signal (i.e. signal related to the condition of the projector devices that participates in multi-projection; page 6, paragraph 0106, lines 1-4) is not transmitted from the another display device at a timing based on the schedule information (i.e. the process when the determination is not automatically set; page 5, paragraph 0092, lines 1-2), the control unit (Figure 2, element 30 includes a multi-projection control unit [Figure 2, element 33]) decides again whether the display device (i.e. projector device [element 5]) is the master device or the slave device (page 5, paragraph 0082, lines 2-3).
Regarding claim 6, a display system (i.e. projector device illustrated in Figure 2) comprising a first display device (Figure 2, element 5A) and a second display device (Figure 2, element 5B) coupled together via a network (Figure 2, element 80), the first display device (Figure 2, element 5A) having a first interface (i.e. I/F unit; Figure 2, element 21) to which a first storage device (i.e. storage unit; Figure 2, element 54) storing first image information (i.e. data for defining operating conditions of the projector; page 3, paragraph 0052, lines 3-5) and a first identifier (i.e. IP address of the projector device; page 5, paragraph 0096, lines 1-3) is coupled (i.e. positional parameters and identification information of the projector is obtained by the control unit [Figure 2, element 30]; page 5, 
Regarding claim 11, a display method by a display device (page 7, paragraph 0128, lines 1-4), the method comprising: causing the display device (i.e. projector device; Figure 2, element 5A) to couple to a first storage device (i.e. storage unit; Figure 2, element 54), the first storage device (i.e. storage unit; Figure 2, element 54) storing first image information (i.e. data for defining operating conditions of the projector; page 3, paragraph 0052, lines 3-5) and a first identifier (i.e. IP address of the projector device; page 5, paragraph 0096, lines 1-3); causing the 
Okano et al. teaches the salient features of the present invention as explained above except (regarding claims 1, 6 and 11) a control unit determining whether a second identifier corresponding to the first identifier is stored in the second storage device or not, and a display of a second image based on the second image information by the another display device when the second identifier is stored in the second storage device.
	Kotani et al. (US Pub. No. 2013/0141475 A1) discloses a control unit (Figure 10, element 516) determining whether a second identifier (i.e. identifier [EDID] that corresponds to element 204b in Figure 10) corresponding to the first identifier (i.e. identifier [EDID] that corresponds to element 204a in Figure 10) is stored in the second storage device or not (i.e. the control unit [Figure 10, element 516] transmits the identifier that is stored in the ROM to the downstream device; page 8, paragraph 0138, lines 4-6), and a display of a second image based on the second image information by the another display device (i.e. identifier [EDID] of the projector 204a is transmitted to the projector 204b [page 8, lines 0140, lines 7-8]; said EDID contains the image data and number of image pixels [page 9, paragraph 0151, lines 6-10 and paragraph 0154, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a control unit determining whether a second identifier corresponding to the first identifier is stored in the second storage device or not, and a display of a second image based on the second image information by the another display device when the second identifier is stored in the second storage device as shown by Kotani et al. in combination with Okano et al.’s invention for the purpose of having a control unit which transmits the identifier which is unique to its own device and store in the ROM (Kotani et al., page 8, paragraph 0138, lines 4-5).
Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. in view of Kotani as applied to claims 1, 3-6, 8-11 and 13-15 above, and further in view of Nishimura.
	Okano et al. (US Pub. No. 2018/0196339 A1) in combination with Kotani et al. (US Pub. No. 2013/0141475 A1) teaches the salient features of the present invention except the control unit synchronizes the display of the first image and the display of the second image when the second identifier is identical to the first identifier.
	Nishimura (US 2015/0077642 A1) discloses the control unit (i.e. the image processing section [Figure 2, element 40] correspond to a control section; page 3, paragraph 0050, lines 7-8 and page 5, paragraph 0074, lines 1-6) synchronizes the display of the first image (i.e. image projected by element 5A) and the display of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the control unit synchronizes the display of the first image and the display of the second image when the second identifier is identical to the first identifier as shown by Nishimura in combination with Okano et al. and Kotani et al.’s invention for the purpose of having a display system that continuously display the projection image, wherein different display systems display the same projection image (Nishimura; page 8, paragraph 0123, lines 2-6). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Monden (US Pub. No. 2018/0018941 A1) discloses a projector including a communication unit or a recording/reproducing unit which obtains content and a controller which displays content in accordance with a first reproduction condition so that an image of quality the same as quality of an image displayed by another projector which displays the content at the same timing is viewed when the communication unit or the recording/reproducing unit obtains content to be displayed by a plurality of projectors and which displays content in accordance with a second reproduction 
Fujimori (US Pub. No. 2018/0226058 A1) teaches a display device including a communication section configured to perform communication with an external display device, a display section configured to display an image corresponding to image information, and a control section configured to cause the communication section to transmit first information to the external display device and, when receiving second information from the external display device via the communication section after causing the communication section to transmit the first information to the external display device, prohibit the display section from displaying the image for a first period and thereafter cause the display section to display the image. 
Maeda et al. (US Pub. No. 2016/0267878 A1) shows a display control apparatus connected to another display control apparatus.  The display control apparatus includes a display unit configured to display a content; a request reception unit configured to receive a request about the content; a display request generation unit configured to generate a plurality of display requests for controlling display statuses of contents displayed by the display control apparatus and the other display control apparatus synchronously in response to the request, the display requests including a first display request for controlling the display status of the content of the other display control apparatus and a second display request for controlling the display status of the content of the display control apparatus; a communication unit configured to transmit the first display request to the other display control apparatus; and a display control unit 
Kurota (US Pub. No. 2016/0291919 A1) discloses each of a plurality of projection devices projects an image on a screen, in order to easily determine whether or not an association between identification information of each of the plurality of projection devices and positional relationship of each of the plurality of projection devices is correct, an image for notifying of an association between a predetermined area included in a display pattern and an external projection device is projected, and a communication unit of a projection device transmits information related to the association between the predetermined area included in the display pattern and the external projection device, which is inputted by an input unit, to the external projection device. 
Yanazume et al. (US Pub. No. 2015/0244998 A1) teaches an image projection system including a first image projection apparatus and a second image projection apparatus; each of detecting units that is arranged on the first image projection apparatus and detects whether the second image projection apparatus is in contact with or adjacent to the first image projection apparatus; a specifying unit that specifies a positional relationship between the first image projection apparatus and the second image projection apparatus based on detection results; a dividing unit that divides content data into pieces of divided content data corresponding to the respective image projection apparatuses on the basis of the positional relationship; and a projecting unit that projects a first projection image based on a piece of the divided content data corresponding to the first image projection apparatus on a projected object, and 
Fukuchi (US Pub. No. 2014/0347497 A1) shows projector that projects an image includes a communication section that sends a projection request command that requests another projector connected to the projector to project a test image, an imaging section that captures an image of the test image projected in response to the projection request command by the another projector, and a layout recognition section that recognizes a relative layout relationship between the projector and the another projector based on the image captured by the imaging section. 
Duyvejonck et al. (US Pub. No. 2016/0119507 A1) discloses an immersive display system including a master projector system and a plurality of slave projector systems. The master projector system synchronizes the display of a video with the plurality of slave projector systems using a synchronization signal.  The synchronization signal is sequentially transmitted from the master projector system to each of the slave projector systems, wherein the projector systems are serially connected to one another.  Sub-frame video synchronization is achieved using the sequentially chained projector systems. 
Kamakura et al. (US Patent No. 6,839,061 B1) teaches an image display system which transmits and receives supplied data that can be converted by a virtual machine among plural processing devices which are connected via a transmission line, and creates and displays an image.  At least two processing devices among the plural processing devices each includes an image display device.  At least one of the image display devices includes a conversion device, in which a virtual machine is provided, 
Honma (US Pub. No. 2005/0157218 A1) shows a projector selection system selects one of projectors from a computer which is connected to the projectors through a network.  An identifier is displayed on each of the projectors by identifier assigning means and identifier display means.  A preview image, which is a scale-down version of an image displayed on the screen by the projector, is acquired by preview image generating means and preview image transmitting means.  The preview image is displayed on a dialog display area on the screen of the computer. 
Steffensmeier (US Patent No. 6,540,363 B1) discloses a display system including a plurality of projection channels.  Each projection channel projects a substantially mutually exclusive portion of an image onto a display area.  A controller determines the content and size of each portion that each projection channel projects onto the display area so that the image substantially fills the display area during normal conditions.  When one of the projection channels is inoperative, the controller adjusts the portions of the image that are projected by the operative projection channels to optimize the image on the display area. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/09/2021